UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2357


In Re:   PETE SMITH, a/k/a Jose, a/k/a Pete Noble Muhammad,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:93-cr-00117-WO-1)


Submitted:   January 18, 2011               Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pete Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pete   Smith,     a/k/a   Jose,      a/k/a     Pete       Noble    Muhammad,

petitions for a writ of mandamus, alleging the district court

has   unduly    delayed     acting    on       his     motion    to    terminate    his

supervised     probation.       He    seeks       an     order    from      this   court

directing the district court to act.                   We find there has been no

undue delay in the district court.                     Accordingly, although we

grant leave to proceed in forma pauperis, we deny the mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions    are    adequately        presented       in    the     materials

before   the    court   and   argument         would    not     aid   the     decisional

process.

                                                                      PETITION DENIED




                                           2